COMPOSITE MATERIAL, ELECTRODE, ELECTRODE DEVICE, POWER STORAGE DEVICE AND METHOD OF MANUFACTURING COMPOSITE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Response to Amendment
In response to communication filed on 3/17/2022:
Claims 1, 9, and 18 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot based on grounds of new rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, discloses a concentration of vanadium of the composite material is 5 atom% or less. Is atom% “atomic percent”? Further, how is this even determined? While there is disclosure for the limitation in the specifications (“atoms%”), it is unclear what this unit actually means. Paragraph 0309 further makes the limitation indefinite when referring to the composition formula: Li3V2(PO4)3, that is, Li:V:P atoms = 3:2:3 (molar ratio). If there are essentially 2 V atoms in this compound, then the atomic percent of V would either 25% (2 V atoms/8 atoms total) or 10% (2 V atoms/20 atoms total, counting oxygen). Finally, how is “atom%” even determined (ICP, XRD, etc.)?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 being unpatentable over Kimble et al. (US 2008/0305256 A1) and further in view of Aikawa et al. (JP 2012-036048 A1).
Regarding claim 1, Kimble et al. teach a composite material (Abstract), comprising: vanadium lithium phosphate (Abstract discloses Li3V2(PO4)3.); and a conductive carbon (Abstract discloses “CCLVP” which is a carbon containing lithium vanadium phosphate), an amount of the conductive carbon being 4.0 mass% or more and 7.5 mass% or less (Paragraph 0046 discloses 0.5-10 wt.%).
However, they do not teach wherein a concentration of vanadium of the composite materials is 5 atom% or less.
Aikawa et al. teach a process of producing a vanadium lithium phosphate carbon composite useful for a positive active material for lithium secondary batteries (Abstract). Further, the amount of vanadium added is 0.50 to 0.80 in terms of the molar ratio (V / P) of V atom in vanadium source and P atom in lithium phosphate (Paragraph 0019 and Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kimble with Aikawa in order to increase discharge capacity.
Regarding claim 2 and 3, Kimble and Aikawa teach the composite material as claimed in claim 1. However, they do not teach wherein a true density of the composite material is 2.90 g/cm3 or wherein the crystallite size of the composite material is 55 nm or less.
2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada
Regarding claim 4, Kimble and Aikawa et al. teach the composite material as claimed in claim 1. Further, Kimble teaches wherein the vanadium lithium phosphate is expressed by a chemical formula Li3V2(PO4)3 or a general formula LixV2-yMy(PO4)z, wherein x, y and z satisfy 0<x≤3, 0≤y<2, and 2≤z≤3, respectively, and M is at least one selected from the group consisting of Fe, Co, Mn, Cu, Zn, Al, Sn, B, Ga, Cr, V, Ti, Mg, Ca, Sr, Zr, Nb, Y, Na, and W. (Abstract discloses Li3V2(PO4)3.)
Regarding claim 5, Kimble and Aikawa et al. teach the composite material as claimed in claim 1. Further, Kimble teaches wherein the composite material is an additive for a power storage device (Abstract discloses the composite being used as a cathode for a lithium secondary battery.)
Regarding claim 6, Kimble and Aikawa et al teach an electrode containing the composite material as claimed in claim 1. (Kimble: Abstract discloses the composite being used as a cathode for a lithium secondary battery.)
Regarding claim 7, Kimble and Aikawa et al. teach an electrode device (Kimble: Abstract), comprising: a positive electrode; a negative stacked over the positive electrode while being electrically insulated from the positive electrode, wherein the positive electrode is made of the electrode as claimed in claim 6 (Kimble: Paragraph 0063).
Regarding claim 8, Kimble and Aikawa et al. teach a power storage device, comprising: a positive electrode; a negative electrode electrically insulated from the positive electrode; and an electrolyte, wherein the positive electrode is made of the electrode as claimed in claim 6 (Kimble: Paragraph 0063).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (JP 2012-036048 A1), Kikuchi et al. (US 2013/0214462 A1) and further in view of Fujino et al. (US 2012/0308893 A1).
Regarding claims 9 and 18, Aikawa et al. teach a method of manufacturing a composite material containing an active material and a conductive carbon (Abstract), comprising steps of: 
Preparing a lithium phosphate aqueous solution; adding a vanadium source and at least one of a conductive carbon and a conductive carbon precursor to the lithium phosphate aqueous solution (Abstract and paragraph 0052 discloses preparing a lithium phosphate solution then adding a vanadium source and source for carbon into the lithium phosphate solution.) stirring the vanadium source and the at least one of the conductive carbon and the conductive carbon precursor in the lithium phosphate solution (Paragraph 0052 discloses putting 3 L of ion-exchanged water in a 10 L beaker, adding 1.729 g of 85 wt% phosphoric acid to the beaker, stirring, and adding 554.2 g of lithium carbonate to this to prepare an aqueous solution of lithium phosphate. Then, 909.4 g of vanadium pentoxide was added to the aqueous lithium phosphate solution under stirring then 204 g of Ketjen black and 20 g of ethanol were added to this slurry and mixed by stirring to prepare a slurry.). However, Aikawa do not teach milling a resulting object obtained by the stirring step, thereby obtaining a milled object; and baking the milled object, the baking step including a two-step baking, the two-step baking including steps of pre-baking the milled object at a first temperature and then baking the milled object at a second temperature higher than the first temperature, the two-step baking being performed in a same chamber.
Kikuchi et al. teach a method of manufacturing a composite material containing an active material and a conductive carbon (Abstract). Further, the active material is a lithium vanadium (Paragraph 0087) which involves milling a resulting object obtained by the stirring step, thereby obtaining a milled object (Paragraph 0090 discloses the reaction mixture was ground using a bead mill to obtain a dispersion slurry.); and baking the milled object, the baking step including a two-step baking, the two-step baking including steps of pre-baking the milled object at a first temperature (Paragraph 0091 discloses The dispersion slurry was supplied to a spray dryer at 230C to obtain a reaction precursor.) and then baking the milled object at a second temperature higher than the first temperature (Paragraph 0093 discloses the reaction precursor was placed in a saggar made of mullite, and calcined at 900 C for 12 hours in a nitrogen atmosphere.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aikawa with Kikuchi in order to increase discharge capacity.
However, Kikuchi et al. do not teach wherein the two-step baking is performed in a same chamber.
Fujino et al. teach synthesizing a lithium vanadium phosphate (Example 1) further in the preliminary calcination, the calcination temperature was 350.degree. C., the calcination time (duration of maintaining the calcination temperature) was 3 hours, and the lowering of temperature was not performed. In the subsequent main calcination, the calcination temperature was 850.degree. C., and the calcination time was 6 hours (Example 1, paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kikuchi with Fujino in order to improve cycle performance.
Regarding claim 10, Aikawa, Kikuchi, and Fujino et al. teach the method as claimed in claim 9. Further, Kikuchi teaches wherein the first temperature in the pre-baking step is 100 C or higher and 500 °C or lower (Paragraph 0091 discloses 230C)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aikawa with Kikuchi in order to increase discharge capacity.
Regarding claim 11, Aikawa, Kikuchi, and Fujino et al. teach the method as claimed in claim 9. However, they do not teach wherein a temperature increasing rate of the pre-baking step is T/4°C/h-1 and 2T°C/ h-1.
Fujino et al. teach synthesizing a lithium vanadium phosphate (Example 1) further in the preliminary calcination, the calcination temperature was 350.degree. C., the calcination time (duration of maintaining the calcination temperature) was 3 hours, and the lowering of temperature was not performed. In the subsequent main calcination, the calcination temperature was 850.degree. C., and the calcination time was 6 hours. In each calcination, the temperature rising rate was 5.degree. C./min (Example 1, paragraph 0115).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kikuchi with Fujino in order to improve cycle performance.
Regarding claim 12, Aikawa, Kikuchi, and Fujino et al. teach the method as claimed in claim 9. Further, Kikuchi teaches further comprising: drying the milled object obtained in the milling step (Paragraph 0091 discloses spray-drying.), wherein the baking step comprises baking the dried milled object in the drying step (Paragraph 0093 discloses calcining.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aikawa with Kikuchi in order to increase discharge capacity.
Regarding claim 13, Aikawa, Kikuchi, and Fujino et al. teach the method as claimed in claim 12. Further, Kikuchi teaches wherein a concentration of a solid matter of the milled object in the drying step is 15 mass % or more and 30 mass % or less (Paragraph 0051 discloses 10-30 wt.%)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aikawa with Kikuchi in order to increase discharge capacity.
Regarding claim 14, Aikawa, Kikuchi, and Fujino et al. teach the method as claimed in claim 9. Further, Kikuchi teaches wherein the solvent in the stirring step is an aqueous water containing water as a principal component (Paragraph 0087).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aikawa with Kikuchi in order to increase discharge capacity.
Regarding claim 15, Aikawa, Kikuchi and Fujino et al. teach the method as claimed in claim 9. Further, Aikawa teaches wherein the active material is lithium vanadium phosphate (Abstract).
Regarding claim 16, Aikawa, Kikuchi and Fujino et al. teach the method as claimed in claim 9. Further, Aikawa teaches wherein the stirring step comprises stirring a source of lithium, a source of phosphate, a source of vanadium, a conductive carbon or a conductive carbon precursor in the solvent (Paragraph 0052)
Regarding claim 17, Aikawa, Kikuchi and Fujino et al. teach the method as claimed in claim 15. Further, Aikawa teaches wherein the stirring step comprises adding a source of vanadium, and one of the conductive carbon and the conductive carbon precursor to an aqueous lithium phosphate solution, and then stirring the aqueous lithium phosphate solution (Paragraph 0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729